Title: To Benjamin Franklin from Joseph Banks, 13 September 1783
From: Banks, Joseph
To: Franklin, Benjamin


          
            Dear Sir
            Soho Square Sept. 13 1783
          
          For having it in my power to Answer with precision the numerous questions which are
            askd me by all sorts of people Concerning the Aerostatique Experiment which such as they
            may be are suggested by every newspaper now printed here & considerd as a part of my
            duty to Answer is an Obligation for which I am indebted to you & an Obligation of no
            small Extent I consider it. I Lament that the vacation of the Royal Society will not
            permit me to Lay your paper before them as a Body immediately but it shall be the first
            thing they see when we meet again as the Conciseness & intelligence with which it is
            drawn up preclude the hopes of any more Satisfactory being receiv’d.
          Most agreeble are the hopes you give me of Continueing to Communicate on this most
            interesting Subject. I consider the present day which has opend a road into the Air as
            an epoche from whence a rapid increase of the Stock of real Knowledge with which the
            human Species is furnishd must take its date & the more immediate Effect it will
            have upon the Concerns of Mankind greater than any thing since the invention of Shipping
            which opend our way upon the face of the water from Land to Land.
          If the rough Effort which has now been made meets with the improvement that other
            Sciences have done we shall see it usd as a Counterpoise to Absolute Gravity a broad
            wheeld waggen traveling with 2 only instead of 8 horses the breed of that Rival Animal in Course diminishd & the human species
            incread in proportion.
          I have thought as soon as I return from my Present banishment of constructing one & sending it up for the
            purpose of an Electrical Kite a use to which it seem particularly adapted.
          Be pleasd to direct your Favors to Soho Square they are sent to me without delay
            Whereever I am beleive me Your Obligd & Obedient Servant
          
            Jos: Banks
          
         
          Addressed: Dr. Franklin / Passy / near
            Paris / France
        